DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2019 and 12/24/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-11 are pending in this application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haseltine (U.S. Patent application Publication 2015/0209664) in view of Hwang (U.S. Patent Application Publication 2015/0347853).
As per claims 1, 10 and 11, Hasseltine discloses:
A mobile body control device (Figure 9, item 900) comprising: 
an image acquiring section (Paragraph [0039] – one or more cameras); and 
one or more processors (Figure 9, item, item 910), the image acquiring section being configured to acquire an image of a surrounding environment of a specific mobile body device (Paragraph [0039] – certain room), the one or more processors being configured to carry out: 
scene inference processing in which the one or more processers refer to the image acquired by the image acquiring section and infer, in accordance with the image, a scene in which the specific mobile body device is located (Paragraph [0039] – the room is determined); 
action determination processing in which the one or more processors determine an action, in accordance with the scene inferred, to be carried out by the specific mobile body device (Paragraphs [0039-0040] – the determined location is the used to determine a contextually appropriate action); and 
action control processing in which the one or more processors control the specific mobile body device to carry out the action determined (Paragraphs [0039-0040] – the determined location is the used to determine a contextually appropriate action, which is then executed).
a reaction detecting section configured to detect a reaction, of a user, to the action carried out by the specific mobile body device (Paragraphs [0039-0040] – Answers by a user to questions posed by the device are detected and stored); and 
a reaction storage section, wherein: 
in the scene inference processing, the one or more processors identify objects in the image and infer a scene in accordance with the objects identified (Paragraphs [0039-0040] – The image has a bed, so the device determines that the room is a bedroom); 
the one or more processors are configured to: 
(Paragraphs [0039-0040] – The image has a bed, so the device determines that the room is a bedroom); and 
control the reaction storage section to store types of reactions, detected by the reaction detecting section, in association with (i) the action corresponding to each reaction and (ii) a respective scene demarcated as above (Paragraphs [0039-0040] – Answers by a user to questions posed by the device are detected and stored); and 
in the action determination processing, the one or more processors refer to the types of reactions, which types are stored in the reaction storage section in association with a respective scene demarcated as above, and determine the action in accordance with (i) the types of reactions and (ii) the scene inferred (Paragraphs [0042-0045] – An action is determined based on location and what the likely reaction will be, such as asking in the bathroom if the user could brush the toys teeth after brushing theirs, then taking another action after the user reacts).
Hasseltine fails to explicitly disclose:
in the scene inference processing, the one or more processors identify objects in the image and infer a scene in accordance with a combination of the objects identified;
demarcate individual scenes on the basis of combinations of objects identified;
However, Hwang in the same field of endeavor teaches:
in the scene inference processing, the one or more processors identify objects in the image and infer a scene in accordance with a combination of the objects identified (Figure 8 and paragraphs [0100-0101] – the location is determined based on the combination of objects identified in the image);
demarcate individual scenes on the basis of combinations of objects identified (Figure 8 and paragraphs [0100-0101] – the location is determined based on the combination of objects identified in the image);
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hasseltine with the location determination capabilities of Hwang because it is a case of simple substitution of one known element for another to obtain predictable results.
Claim 10 is drawn to a computer readable storage medium containing instructions for a device to act as the device of claim 1, so is rejected for similar reasons.


As per claim 2, the combination of Hasseltine and Hwang discloses all of the limitations of claim 1 above. Hwang in the combination further discloses:
in the scene inference processing, the one or more processors identify objects in the image and infer a scene in accordance with a combination of the objects identified (Figure 8 and paragraphs [0100-0101] – the location is determined based on the combination of objects identified in the image).

As per claim 3, the combination of Hasseltine and Hwang discloses all of the limitations of claim 2 above. Hwang in the combination further discloses:
an association information storage section configured to store association information which indicates an association between an object and a scene, wherein in the scene inference processing, the one or more processors refer to the association information and infer a scene in accordance with (i) a combination of the objects identified and (ii) the association information (Figure 8 and paragraphs [0100-0101] – the location is determined based on the combination of objects identified in the image).

As per claim 4, the combination of Hasseltine and Hwang discloses all of the limitations of claim 1 above. Hasseltine in the combination further discloses:
a position information acquiring section configured to acquire position information of the specific mobile body device, wherein in the scene inference processing, in addition to referring to the image, the one or more processers further refer to the position information acquired by the position information acquiring section and infer a scene in accordance with the image and the position information (Paragraphs [0039-0040] – GPS coordinates can also be used in determining the scene).

As per claim 5, the combination of Hasseltine and Hwang discloses all of the limitations of claim 1 above. Hasseltine in the combination further discloses:
(Paragraphs [0039-0040] – The image has a bed, so the device determines that the room is a bedroom).

As per claim 6, the combination of Hasseltine and Hwang discloses all of the limitations of claim 1 above. Hasseltine in the combination further discloses:
a second association information storage section configured to store second association information which indicates an association between a scene and an action to be carried out by the specific mobile body device, wherein in the action determination processing, the one or more processors refer to the second association information and determine, in accordance with (i) the scene inferred and (ii) the second association information, the action to be carried out by the specific mobile body device (Paragraphs [0039-0040] – the determined location is the used to determine a contextually appropriate action).

As per claim 7, the combination of Hasseltine and Hwang discloses all of the limitations of claim 1 above. Hasseltine in the combination further discloses:
in the action determination processing, the one or more processors determine speech content in accordance with the scene inferred; and in the action control processing, the one or more processors control the specific mobile body device to output, as speech, the speech content determined (Paragraphs [0039-0040] – the determined location is the used to determine a contextually appropriate action, which can include specific speech output).

As per claim 8, the combination of Hasseltine and Hwang discloses all of the limitations of claim 1 above. Hasseltine in the combination further discloses:
in the action determination processing, the one or more processors refer to time and date information and determine the action in accordance with (i) the time and date information and (ii) the scene inferred (Paragraph [0042] - the determined location and the time of day are the used to determine a contextually appropriate action).

As per claims 12-14, the combination of Hasseltine and Hwang discloses all of the limitations of claims 1, 10 and 11 above. Hasseltine in the combination further discloses:
the scene indicates a type of a location in which the mobile body device is situated (Paragraph [0039] – the room is determined, for example a bathroom, which is a type of location).

Response to Arguments
Applicant’s arguments, see page 7, filed 12/17/2020, with respect to the rejection of claims 1, 4-8, 10 and 11 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Hwang.
However, the Applicant’s arguments regarding the limitations of now cancelled claim 9 are not persuasive. Hasseltine teaches acquiring and storing actions corresponding to each reaction and the respective scenes determined by the device. Since the type of reaction that is stored is not defined, storing the reaction itself is enough to read on the limitation. As long as each piece of information is stored in the same location, they are stored in association with each other. 

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677